ROSETTA RESOURCES INC. RECEIVES COURT APPROVAL FORSETTLEMENT WITH CALPINE CORPORATION Rosetta Resources Inc. (Nasdaq: ROSE) (“Rosetta” or the “Company”), an independent oil and gas company, today announced it has received bankruptcy court approval for its settlement agreement with Calpine Corporation (“Calpine”). At the hearing on November 13, 2008, the bankruptcy court approved Calpine's request for court-approval to consummate the October 22, 2008 settlement agreement.No objections to this motion were filed with the court or raised at the hearing by any party.November 24, 2008 is the deadline for appeals of the order to be filed.The settlement agreement allows Rosetta to complete the transaction by which it purchased Calpine’s oil and gas business on July 7, 2005. Rosetta anticipates the property purchase will close by December 1, 2008.Rosetta intends to utilize existing cash balances for all payments necessary to complete the settlement. Rosetta Resources Inc. is an independent oil and gas company engaged in acquisition, exploration, development and production of oil and gas properties in North America. Its operations are concentrated in South Texas, the Rocky Mountains and the Sacramento Basin of California.
